Opinion filed January 13,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00358-CV
                                                    __________
 
                                  MISTY
RHEA ABNEY, Appellant
 
                                                             V.
 
                            NICHOLAS
RYAN HUFFMAN, Appellee

 
                                   On
Appeal from the 118th District Court
 
                                                         Glasscock
County, Texas
 
                                                       Trial
Court Cause No. 1523
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a final decree of divorce.  The trial court signed the decree
on August 2, 2010.  Appellant, Misty Rhea Abney, timely filed a motion for new
trial on August 9, 2010.  Tex. R. Civ.
P. 329b(a).  In order to have timely perfected the appeal, appellant was
required to file the notice of appeal on or before November 1, 2010.  Tex. R. App. P. 26.1(a)(1); see Tex. R. App. P. 4.1(a).  Appellant did
not file her notice of appeal until November 24, 2010.  Accordingly, the notice
of appeal is untimely.  We dismiss the appeal.
A
clerk’s record has not been filed in this court.  However, the trial court
clerk’s office forwarded a docketing statement setting out the filing dates of
the relevant documents along with copies of those documents attached.  When the
clerk’s docketing statement was received in this court, the clerk of this court
wrote the parties on December 2, 2010, informing them that it appeared that the
notice of appeal was untimely.  The clerk’s letter requested appellant to
provide a written response on or before December 17, 2010, containing a
reasonable explanation for the failure to timely file the notice of appeal.  The
clerk’s letter further advised appellant that the appeal may be dismissed
absent a reasonable explanation for the untimely notice of appeal.  There has
been no response to our letter of December 2, 2010.[1]
Absent
a timely notice of appeal, a timely motion to extend time, or the proper
showing of compliance with the good faith requirement of Verburgt v. Dorner,
959 S.W.2d 615 (Tex. 1997), the appellate jurisdiction of this court is not
invoked.  Appellant has not met any of these requirements.  Therefore, this
appeal is dismissed for want of jurisdiction.
 
                                                                                                PER
CURIAM
 
January 13, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]Additionally, the clerk directed appellant in a letter
dated December 1, 2010, to forward the filing fee in this case as soon as
possible.  Appellant has not done so as of the date of this opinion.